DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…wherein an area of the second semiconductor substrate is less than an area of the first semiconductor substrate and at least a region of a first edge of the second semiconductor substrate is flush with at least a region of a first edge of the first semiconductor substrate: and a third semiconductor substrate having 4 rectangular shape, wherein an area of the third semiconductor substrate is less than an area of the first semiconductor substrate and at least a region of a first edge of the third semiconductor substrate is flush with at least a region of a second edge of the first semiconductor substrate, wherein the first semiconductor substrate includes a plurality of arrays of pixels, wherein a first one of the plurality of arrays of pixels is adjacent to at least a portion of the second semiconductor substrate, and wherein a second one of the plurality of arrays of pixels is adjacent to at least a portion of the third semiconductor substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        December 18, 2021